The Honorable Doyle Webb State Senator P.O. Box 1998 Benton, AR 72018-1998
Dear Senator Webb:
This is in response to your request for an opinion regarding a particular application by Custom Outdoor Advertising, Inc. for billboard permits in connection with certain property located in Benton, Arkansas. You state that the Environmental Section of the Arkansas Highway and Transportation Department ("AHTD") has refused to issue the permits, and you have questioned that decision in light of the provision in A.C.A. § 27-74-204
with respect to zoned industrial areas.
It is my understanding that this matter is currently pending before a hearing officer at the AHTD, and that it is scheduled to be heard sometime in December. These circumstances prevent me from rendering an opinion in this matter. It is this office's long-standing policy not to render opinions with respect to matters that are currently in litigation. This policy has also been consistently applied to matters that are the subject of administrative proceedings. See Op. Att'y Gen. Nos. 97-105, 96-137, 92-360, and 90-114. I must therefore decline to issue the requested opinion. Questions raised in a quasi-judicial proceeding by an administrative agency are properly addressed in that forum. An opinion from this office would merely amount to my comment on a matter that is appropriately before the AHTD.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elisabeth A. Walker.
Sincerely,
WINSTON BRYANT Attorney General
WB:EAW/cyh